DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/161035, now US Patent No. 10,436,885.  Claims 1-18 are pending.
2.	The IDS filed 11/27/19 has been considered.
3.	The preliminary amendment filed 8/28/19 is acknowledged.  Applicant is requested to correct the information to specify the benefit claim is based on a Provisional Application which will correspond with the information provided in the corrected Application Data Sheet (ADS) filed 8/28/19.
4.	Claims 1-18 are objected to because of the following informalities:
A.	As per claims 1, 7 and 13, in the last line of each claim “nd” should be 
--and--.
B.	All claims depending from an objected claim are also objected to for the same reasons.	
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A.	As per claim 1, at line 17 “the controls of the autonomous vehicle” lacks antecedence since there is no previous recitation of controls.
B.	As per claim 3, at line 10 “the segment of secondary scan data” lacks antecedence since there is no previous recitation of a segment of secondary scan data.
C.	As per claim 7, at line 3 “the autonomous vehicle” lacks antecedence since there is no previous recitation of an autonomous vehicle (note line 1 merely refers to a vehicle).  At line 16 “the controls of the autonomous vehicle” lacks antecedence since there is no previous recitation of controls of an autonomous vehicle.
D.	As per claim 9, at line 9 “the segment of secondary scan data” lacks antecedence since there is no previous recitation of a segment of secondary scan data.
E.	As per claim 13, at line 6 the claim is unclear which processor is being referred to, the processor recited at line 3 or the processor at line 5.  Note this lack of clarity causes confusion in the dependent claims which refer back to “the processor”.  At line 21 “the controls of the autonomous vehicle” lacks antecedence since there is no previous recitation of controls.
F.	As per claim 15, at line 9 “the segment of secondary scan data” lacks antecedence since there is no previous recitation of a segment of secondary scan data.

6.	Claims 1-18, as best interpreted given the deficiencies noted above, are distinguishable over the prior art.  Minster (US 2017/0242442: IDS) appears to be the closest prior art whereby the processor-based system provides information to control an autonomous vehicle [0001, 0004] based on selecting or otherwise identifying an image from each respective camera that is temporally associated with LIDAR point cloud data from a particular LIDAR scan based on timestamps of the images captured by that respective camera relative to a sampling time at which the angular position of the LIDAR scan corresponds to the line of sight of a LIDAR device being aligned substantially parallel to the bisector (or line of sight) of the angle of view of the respective camera [0051].  Minster is primarily directed to aligning information from a rotating sensor (LIDAR) and a stationary sensor (camera) [0021] and thus is not attempting to align two different sets of scan data such as would be generated by two rotating sensors (i.e., two LIDARs).
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661